Order issued October 11, 2012




                                            In The
                                 Tourt of Apptats
                         JiTjff1 istrirt 01 Itxas xtBattas
                                      No. 05-12-00321-CV


           AMERIPATH, INC. AND DFW 5.01(A) CORPORATION, Appellants

                                              V.

                              STEVEN HEBERT, M.D., Appellee


                                          ORDER

       The Court has before it appellants' October 8, 2012 unopposed motion to extend time for

appellants to file their reply brief. The Court GRANTS the motion and ORDERS that any reply

brief be filed by October 30, 2012.



                                                                                 •


                                                     MOLLY F CIS
                                                     JUSTICE